Citation Nr: 0210481	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  01-04 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to June 
1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from the January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  The veteran presented 
testimony at a personal hearing which was chaired by the 
undersigned Board Member at the RO in April 2002.

The veteran raised the issue of entitlement to service 
connection for a psychiatric disorder as secondary to his 
service-connected asthma at his April 2002 hearing.  Since 
that issue has not been adjudicated by the RO, it is referred 
to the RO for adjudication.  The Board intimates no opinion 
as to the ultimate disposition warranted with respect to that 
issue.


FINDINGS OF FACT

1.  The veteran is service-connected for asthma, rated 60 
percent disabling; allergic rhinitis, 10 percent disabling; 
and pseudofolliculitis barbae and facial acne, 10 percent 
disabling, with a combined schedular evaluation of 70 
percent.  

2.  The veteran has completed high school.  He last worked 
full time in October 1998 as a diesel mechanic.

3.  The veteran's service-connected asthma, allergic 
rhinitis, and pseudofolliculitis barbae and facial acne do 
not render him unable to secure or follow a substantially 
gainful occupation.

CONCLUSION OF LAW

The requirements for TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to TDIU.  In essence, he 
contends that his service-connected disabilities, principally 
asthma and allergic rhinitis, prevent him from securing and 
retaining employment.

In the interest of clarity, the Board will first discuss 
whether this case been properly developed for appellate 
purposes.  The Board will then address the veteran's claim. 

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In the January 2000 rating decision, the veteran was informed 
of the evidence needed to substantiate his claim and provided 
an opportunity to submit such evidence.  See 38 U.S.C. 
§ 5103A.  Moreover, in correspondence from the RO dated in 
January 2001 and in a Statement of the Case issued in March 
2001, the RO notified the veteran of all regulations 
pertinent to his claim, to include specific and detailed 
reference to the provisions of the VCAA, informed him of the 
reasons for the denial of the claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  In a statement in response dated March 
20, 2001, the veteran's through his representative wrote "We 
do not have additional evidence to submit at this time."

The Board finds that these documents provided to the veteran 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 of 
the new statute.  These documents clearly notified the 
veteran of the evidence necessary to substantiate his claim, 
with specific reference to the VCAA provisions.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his TDIU claim.  VA complied with the VCAA's 
duty to assist by aiding the veteran in obtaining any 
outstanding medical evidence.  VA medical records are 
associated with the veteran's claims file and the VA afforded 
the veteran medical examinations.  In particular, there is of 
record the report of a December 1999 VA respiratory diseases 
examination, which appears to be very detailed.  Also of 
record is a report of pulmonary function studies which were 
completed in January 2000.  The RO also considered relevant 
employment and vocational rehabilitation records.  The Board 
thus finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  He was afforded a Travel Board hearing in April 
2002, and he has submitted statements which are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2001).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. 
§ 7104(c) (West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378, 1384 (2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran, who is 30 years of age, seeks TDIU.  He contends 
that his service-connected disabilities render him 
unemployable.

The veteran is service-connected for asthma, which is rated 
as 60 percent disabling; allergic rhinitis, 10 percent 
disabling; and pseudofolliculitis barbae and facial acne, 10 
percent disabling.  The combined schedular evaluation is 70 
percent.  Therefore, the veteran meets the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16. 

The veteran's contentions

In his written application for TDIU received in June 1999, 
the veteran stated that he had last worked full time in 
October 1998.  The veteran identified his occupation as 
diesel mechanic and reported that he had a high school 
education.  

In correspondence to the RO submitted in September 2000, the 
veteran reported that he required monthly asthma control 
treatments at the VA as well as occasional additional medical 
treatment.  At the time, he was a full-time student, enrolled 
in vocational rehabilitation, and a single parent.  According 
to the veteran, these obligations left little or no time for 
work.  The veteran also reported that he had strict 
environmental limitations of where he could work.  For 
example, he had been unable to perform a work-study job 
located in a file room, or to perform work as a security 
guard due to environmental and climate issues. 

In February 2002, the veteran reported that he believed that 
he could hold the right job and complete a training program.  
He continued to travel to visit his children and continued to 
fight for custody.  He reported that he was on several 
medications and had medical appointments 2 to 3 times per 
month.  The veteran was provided with information concerning 
evening training programs, but did not follow through and was 
terminated from vocational rehabilitation the following 
month.

Finally, at the veteran's personal hearing before the Board 
in April 2002, he testified that he was not working or 
attending school due to his service-connected asthma.  He 
described his asthma as uncontrolled and reported that he had 
lost significant time from work and school due to his asthma.  
He stated that he had missed too many days of school because 
"some days when I'm sick I just can't get out of bed" 
[hearing transcript, page 3].  He missed school or work 
because he would be congested when he awakened and would be 
fearful of having an attack away from home.  The medications 
that he used to control his asthma also impaired his 
concentration and ability to work.  He now used an at-home 
breathing machine and gave himself allergy shots.  He 
received medical follow-up once per month and used 
Prednisone, inhalers, and anti-inflammatory and allergy 
medications.  

The veteran testified that he was qualified to work on heavy 
equipment, has security training and has received nursing 
assistant certification after taking a VA course.  He stated 
that he had been fired from a job as a heavy equipment 
mechanic because he had been involved in an accident, which 
he attributed to side effects of asthma medication.  He also 
claimed that "what they did they tried to set me up later to 
fire me" because he was a disabled veteran [hearing 
transcript, page 11].  He stated that he ran, bicycled a 
little bit, and walked his dogs for 3-4 miles [hearing 
transcript, page 10].

Medical evidence

The relevant medical evidence of record includes VA treatment 
records and February 1999 and December 1999 VA examinations.  
The VA treatment records show ongoing treatment for 
persistent severe asthma.  At the February 1999 VA 
examination, the veteran complained of daily asthma attacks, 
headaches, and sinus congestion.  He claimed that he was 
confined to bed 2 to 3 times per week and that he had been 
unable to work for the past 3 months due to shortness of 
breath and exercise-induced asthma.  At the December 1999 VA 
examination, the veteran reported that he was a full-time 
student.  He continued to have asthma attacks almost daily.  
It was noted that the veteran had undergone extensive 
treatment for asthma with a variety of medications.

Discussion

After reviewing the record, and for reasons discussed 
immediately below, the Board finds that the veteran's 
service-connected disabilities are not of such severity as to 
render him unable to secure or follow substantially gainful 
employment.    

In essence, the veteran has made various statements to VA in 
connection with his TDIU claim to the effect that he cannot 
work or attend school because of his service-connected 
disabilities, chiefly asthma.  Information from the veteran's 
former employers and counselors, however, contradicts the 
veteran's statements.

A statement from V. Sales and Service (V.) dated August 1999 
showed that the veteran worked from October 1997 to February 
1998 as a technician assistant.  V. stated that the veteran 
was terminated due to poor job performance.  The veteran 
submitted a copy of a complaint to the Tennessee Human Rights 
Commission in which he alleged that he was discharged from V. 
due to racial discrimination.  Thus, although V. and the 
veteran disagreed as to why he was terminated, neither 
claimed that it was due to service-connected disability.

Employment information received from M.N.H., Inc. in August 
1999 stated that the veteran worked as a mechanic from March 
to October 1998.  No reason for termination was given and no 
further information was provided.  In August 2000, a 
separation notice from I.G. and D.S. stated that the 
veteran's school schedule conflicted with his work schedule 
as a security guard.  An additional handwritten entry on the 
notice (its author unknown) stated that the veteran would not 
return to work due to complications from asthma and allergic 
rhinitis.  

Moreover, the veteran's vocational rehabilitation records 
fail to establish that the veteran is unemployable due to 
service-connected disability.  In an August 2000 letter, the 
veteran's vocational rehabilitation counselor, B.C.D., M.S., 
stated that she had known the veteran since October 1998 and 
that he was a student at the University of M.  She believed 
that the veteran's asthma and allergic rhinitis posed a 
serious vocational handicap to his job as a diesel mechanic.  
Therefore, the veteran needed training in another vocation.  
The counselor opined that the veteran's unemployability was 
only of a temporary nature.  She explained that the veteran 
was a full-time student in paralegal studies, which would 
render him employable by December 2003.  

Additional vocational rehabilitation records show that, in 
November 2001, the veteran reported that he had dropped out 
of school and had lost his job due to the demands of custody 
hearings and visiting his children in another state.  He 
requested to change his vocational objective to a trade 
school.  In another entry dated that month, the veteran 
reported that he had some training with electronic testing 
equipment and that he occasionally worked with a friend in 
computer repair.  The veteran agreed to consider computer 
related occupations.

After having carefully reviewed the record, the Board 
believes that the evidence does not support the proposition 
that the veteran is unemployable due to his service-connected 
disabilities.  The objective evidence clearly establishes 
that the veteran was terminated from work and dropped out of 
school for a variety of reasons, none of them having to do 
with his service-connected disabilities.  There is no 
evidence of record to the effect that he cannot work due to 
his service-connected disabilities.  Notably, the veteran's 
vocational rehabilitation counselor opined in August 2000 
that the veteran's unemployability was temporary and was 
limited to certain occupations.  

While the Board acknowledges that the veteran's asthma 
prohibits employment in certain environments, there is no 
showing that the veteran's service-connected disabilities 
prohibit all substantially gainful employment.  While it is 
undisputed that the veteran's asthma impairs his ability to 
obtain and keep employment, this is reflected in the assigned 
disability rating.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran has contended that his asthma interferes with his 
ability to work as a heavy equipment mechanic because of the 
dust and diesel fumes associated with such employment.  As 
discussed above, there is some question as to the 
circumstances surrounding his leaving that occupation, and at 
times the veteran has ascribed his departure to an accident 
caused by the side effects of asthma medication, not to air 
quality.  Nevertheless, the Board can appreciate that asthma 
of the severity contemplated by a 60 percent rating and 
diesel fumes are nota good mix.  However, evidence that a 
veteran is unable to return to the type of position in which 
he was previously employed is not equivalent to evidence that 
the veteran is categorically unemployable.  See Hodges v. 
Brown, 5 Vet. App. 375 (1993).  The evidence shows that the 
veteran has pursued education and training in other fields, 
including security and as a nursing assistant.  No cogent 
reason has been given by the veteran as to why he cannot be 
employed in those fields.  The Board has considered the 
anonymous handwritten addition to the separation notice from 
I.G. and D.S. to the effect that the veteran would not be 
returning to his job of security guard because of 
complications of asthma and allergic rhinitis.  However, the 
report in chief clearly indicated at he left that job to 
attend school, not because of any service-connected 
disability.    

While the veteran contends that his service-connected asthma 
prohibits him from school or work attendance, the records of 
his former employers and the vocational rehabilitation 
records show otherwise.  In particular, the vocational 
rehabilitation records disclose that the veteran had personal 
reasons for not successfully completing the program and the 
employment records do not bear out the veteran's contentions 
that his service-connected disabilities were involved.  
Indeed, the veteran himself has indicated at times that 
racial prejudice was a fact in his losing one job.  

The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).  The Board places less weight 
of probative value on the veteran's statements concerning the 
adverse impact of his service-connected asthma on his 
employment and school attendance that it does on the reports 
of his former employers and counselors, which do not indicate 
that asthma was a factor.  Although the Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); Pond v. West, 12 Vet. App. 341, 345 (1999).  The 
Board is of course aware that his former employer, V. may 
have some interest in portraying him in a negative light, in 
light of the veteran's subsequent complaint to the human 
rights commission, but as noted above the veteran himself did 
not ascribe his termination from that job to asthma but 
rather to racial prejudice.

The Board observes that the veteran is also service connected 
for allergic rhinitis.  It appears that manifestations of 
that disability are virtually indistinguishable from those of 
the service-connected asthma and have been considered above.  
The Board further observes that the veteran's other service 
connected disability, pseudofolliculitis barbae and acne, 
does not appear to be a significant factor with respect to 
the veteran's employment situation, and the veteran does not 
so contend. 

In summary, the Board finds that the preponderance of 
competent and probative evidence of record demonstrates that 
the veteran's service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.  The bulk of the evidence indicates that the 
veteran's respiratory disease, although having a significant 
impact on his ability to work, does not render him  
unemployable.   See Van Hoose, supra.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

